DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendment, for which a new reference, Walkinshaw (US Patent Application Publication 20070188199) is being used, thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14, 15, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eelman (US Patent 5135350) in view of Valentino (US Patent Application Publication 20130168987) in view of Walkinshaw (US Patent Application Publication 20070182220). 
Regarding claim 1, Eelman teaches a patient support apparatus for supporting a patient  and configured for use with a base, said patient support apparatus comprising: a litter (Figure 1; 33) comprising a patient support surface (Figure 1; 37) to support the patient and configured for use with the base (Figure 1; at 3/5/7), which is configured to support said litter (Figure 1; as shown), with said litter being useable in a first state and a second state, different than said first state (Figure 1; the litter can be used in a state engaged with and disengaged with the carrier, or at two different speeds depending on how fast it is pushed by the user, or at different heights (See Column 4; lines 40-50 which discuss the extended height position of the litter), an unloaded or loaded state, etc.) and operation of said patient support apparatus in: a docked mode for attaching said litter with the base (Figure 2; 19 dock the litter to the base); and an undocked mobility mode for use of said litter without the base (Figure 1; the undocked mode would be when the litter is being driven not on the base). Eelman does not teach a state detection device adapted to detect said first and second states and generate a state signal; a user interface to generate an input signal in response to actuation by a user; one or more powered devices selectively operable to perform first and second functions associated with said litter; and a controller coupled to said state detection device, said user interface, and said one or more powered devices, with said controller configured to receive said input signal and said state signal and to generate an output signal based on said input signal and said state signal such that said user interface has a first functionality to operate said one or more powered devices to perform said first function upon actuation of said user interface by the user when said litter is in said first state and a second functionality to operate said one or more powered devices to perform said second function upon actuation of said user interface by the user when said litter is in said second state, and a track driving device coupled to said litter to provide mobility to said litter when said litter is removed from the base, said track driving device comprising a continuous track configured to engage stairs and supported by a frame member, and a wheel coupled to said frame member and configured to rotationally engage a floor surface, wherein said track driving device is configured to articulate relative to the litter into position for operation of said patient support apparatus. Valentino teaches a state detection device adapted a track driving device (Figure 5; 748) coupled to said litter (Figure 5; 740, 736) to provide mobility to said litter when said litter is removed from the base, said track driving device comprising a continuous track (Figure 5; 748) configured to engage stairs and supported by a frame member (Figure 6; the frame shown supporting the tracks), and a wheel (Figure 5; 754) coupled to said frame member and configured to rotationally engage a floor surface, wherein said track driving device is configured to articulate relative to the litter (Figure 5; versus Figure 4; the litter portion can articulate with respect to the track) into position for operation of said patient support apparatus. It would have been obvious to modify the function of Eelman to be moving up and down stairs and modify the litter of Eelman to include a track for such functionality in order to allow the litter to transport over stairs when not loaded with the base.
Regarding claim 2, Eelman does not teach said one or more powered devices comprises a first powered device selectively operable to perform the first function, and a second powered device selectively operable to perform the second function. Valentino teaches said one or more powered devices comprises a first powered device selectively operable to perform the first function, and a second powered device selectively operable to perform the second function 
  Regarding claim 3, Eelman does not teach said first powered device comprises a first actuator and said second powered device comprises a second actuator. Valentino teaches said first powered device comprises a first actuator and said second powered device comprises a second actuator (Figure 1; actuators 16 and 18).
  Regarding claim 4, Eelman does not teach said first state comprises one of a position, a relative position to a not her object, an orientation, a configuration, an angle, a speed, a load condition, and an energization status of said litter and said second state comprises a different one of said position, said relative position to another object, said orientation, said configuration, said angle, said speed, said load condition, and said energization status of said litter. Valentino teaches said first state comprises one of a position (Paragraphs49 and 72), a relative position to another object (Paragraphs49 and 72), an orientation (Paragraphs49 and 72), a configuration (Paragraphs49 and 72), an angle (Paragraphs49 and 72), a speed, a load condition (Paragraphs 49 and 72), and an energization status of said litter and said second state comprises a different one of said position, said relative position to another object, said orientation, said configuration, said angle, said speed, said load condition, and said energization status of said litter (Paragraphs 49 and 72).
Regarding claim 5, Eelman teaches the base (Figure 1,1) comprises a base lift device (Figure 1, 7); wherein said litter comprises a litter lift device, separate from the base lift device, to raise and lower said patient support surface relative to a floor surface when said litter is separated from the base (Figure 1, 39 and Column 4, lines 40-50). Eelman does not teach said first powered device comprises one of said base lift device, said litter lift device, and said track driving device and said second powered device comprises a different one of the base lift device, 
Regarding claim 6, Eelman teaches the base (Figure 1,1) comprises a base lift device (Figure 1, 7); wherein said litter comprises a litter lift device, separate from the base lift device, to raise and lower said patient support surface relative to a floor surface when said litter is separated from the base (Figure 1, 39 and Column 4, lines 40-50). Eelman does not teach said litter further comprising a seat section, a fowler section, and a fowler section adjustment device arranged to move said fowler section relative to said seat section, wherein said first powered device comprises one of said base lift device, said litter lift device, said track driving device, and said fowler section adjustment device and said second powered device comprises a different one of said base lift device, said litter lift device, said track driving device, and said fowler 
  Regarding claim 7, Eelman does not teach said state detection device comprises a sensor. Valentino teaches said state detection device comprises a sensor (Paragraphs49 and 72).
Regarding claim 8, Eelman does not teach a state input device selectable between a first input state and a second input state. Valentino teaches state input device selectable between a first input state and a second input state (Paragraph 60, raising and lowering the front and back legs).
  Regarding claim 9, Eelman does not teach said user interface comprises one of a load cell, a push button, a touch screen, a joystick, a twistable control handle, a dial, a knob, and a gesture sensor. Valentino teaches said user interface comprises one of a load cell, a push button, a touch screen, a joystick, a twistable control handle, a dial, a knob, and a gesture sensor. Valentino teaches said user interface comprises one of a load cell, a push button, a touch screen, a joystick, a twistable control handle, a dial, a knob, and a gesture sensor. Valentino teaches said user interface comprises one of a load cell, a push button, a touch screen, a joystick, a twistable control handle, a dial, a knob (Paragraph 61), and a gesture sensor.
  Regarding claim 12, Eelman does not teach said first powered device comprises said track driving device to move said litter relative to a floor surface in said first state, wherein said track driving device comprises a track actuator coupled to said controller and a continuous track driven by said track actuator for ascending and descending stairs and said first functionality of said user interface comprises moving said litter along the stairs in said first state. Walkinshaw teaches said first powered device comprises said track driving device (Figure 4; 748) to move said litter relative to a floor surface in said first state, wherein said track driving device comprises a track actuator coupled to said controller and a continuous track driven by said track actuator for ascending and descending stairs and said first functionality of said user interface comprises moving said litter along the stairs in said first state (Paragraph 57). It would have been obvious to modify the function of Eelman to be moving up and down stairs and modify the litter of Eelman to include a track for such functionality in order to allow the litter to transport over stairs when not loaded with the base. Valentino teaches sensing a first and second state (paragraph 49-52 discuss using sensors to sense whether the litter is in a loading condition or not, the two states, and taking action depending on the result of that sensed state in combination with the user input) and performing a certain action when the litter is in a certain 
Regarding claim 14, Eelman does not teach said litter comprises a seat section and a fowler section, and said first powered device comprises a fowler section adjustment device having a fowler actuator coupled to said fowler section and said controller to move said fowler section relative to said seat section. Walkinshaw teaches said litter comprises a seat section and a fowler section, and said first powered device comprises a fowler section adjustment device having a fowler actuator coupled to said fowler section and said controller to move said fowler section relative to said seat section (Figure 4 versus Figure 5, as shown). It would have been obvious to modify the function of Eelman to be raising a fowler section and modify the litter of Eelman to include an actuator and frame for such functionality in order to allow the user to raise the fowler section as desired when safe to do so. Valentino teaches wherein said first powered device comprises one of said base lift device, said litter lift device (Paragraph 49), said track driving device, and said fowler section adjustment device and sensing a first and second state (paragraph 49-52 discuss using sensors to sense whether the litter is in a loading condition or not, the two states, and taking action depending on the result of that sensed state in combination with the user input) and performing a certain action when the litter is in a certain state. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Eelman to sense whether the litter was loaded or unloaded with the base and perform functionalities dependent on that sensed state in order to ensure that the litter 
Regarding claim 15, Eelman does not teach said first powered device comprises a litter lift device coupled to said controller, wherein said litter lift device comprises a litter lift actuator configured to raise and lower said patient support surface relative to a floor surface in said first state. Valentino teaches said first powered device comprises a litter lift device coupled to said controller, wherein said litter lift device comprises a litter lift actuator configured to raise and lower said patient support surface relative to a floor surface in said first state (Figure 1; 16 and 18).
  Regarding claim 20, Eelman teaches a patient support apparatus for supporting a patient, said patient support apparatus comprising: a litter (Figure 1; 33) comprising a patient support surface (Figure 1; 37) to support the patient, with said litter being useable in a first state and a second state (Figure 1/2; litter 33 can be used on or off base 1), different than said first state; a base (Figure 2; 1) configured to support said litter and operation of said patient support apparatus in: a docked mode for attaching said litter with the base (Figure 2; 19 dock the litter to the base); and an undocked mobility mode for use of said litter without the base (Figure 1; the undocked mode would be when the litter is being driven not on the base). Eelman does not teach a state detection device adapted to detect said first and second states and generate a state signal; a user interface to generate an input signal in response to actuation by a user; a first powered device selectively operable to perform a first function associated with said litter, and a second powered device selectively operable to perform a second function associated with said litter; a controller coupled to said state detection device, said user interface, and said first and second powered devices, with said controller configured to receive said input signal and said state signal and to generate an output signal based on said input signal and said state signal a track driving device coupled to said litter to provide mobility to said litter when said litter is removed from said base, said track driving device comprising a continuous track configured to engage stairs and supported by a frame member, and a wheel coupled to said frame member and configured to rotationally engage a floor surface, wherein said track driving device is configured to articulate relative to the litter into position for operation of said patient support apparatus. Valentino teaches a state detection device adapted to detect said first and second states (Paragraph 46 "To determine whether the roll-in cot 10 is level, sensors (not depicted) may be utilized to measure distance and/or angle") and generate a state signal (Paragraph 46 "In one embodiment, angular sensors are operably coupled to the front legs 20 and the back legs 40 to detect the difference between the angle of the front leg 20 and the angle of the back leg 40 (angle delta). A loading state angle may be set to an angle such as about 20.degree. or any other angle that generally indicates that the roll-in cot 10 is in a loading state (indicative of loading and/or unloading)."); a user interface (Paragraph 60) to generate an input signal in response to actuation by a user; a first powered device selectively operable to perform a first function associated with said litter, and a second powered device selectively operable to perform a second function associated with said litter (Paragraph 46 and Figure 1; 16,18); and a controller (Paragraph 51 and Figure 1; 50) coupled to said state detection device, said user interface, and said one or more powered devices, with said controller configured to receive said input signal and said state signal and to generate an output signal based on said input signal and a track driving device (Figure 5; 748) coupled to said litter (Figure 5; 740, 736) to provide mobility to said litter when said litter is removed from the base, said track driving device comprising a continuous track (Figure 5; 748) configured to engage stairs and supported by a frame member (Figure 6; the frame shown supporting the tracks), and a wheel (Figure 5; 754) coupled to said frame member and configured to rotationally engage a floor surface, wherein said track driving device is configured to articulate relative to the litter (Figure 5; versus Figure 4; the litter portion can articulate with respect to the track) into position for operation of said patient support apparatus. It would have been obvious to modify the function of Eelman to be moving up and down stairs and modify the litter of Eelman to include a track for such functionality in order to allow the litter to transport over stairs when not loaded with the base.
Regarding claim 26, Eelman does not teach in said undocked mobility mode said track driving device is configured for use in: Application No. 16/019,99411Docket No.: 060252.00326 Reply to Office Action of August 18, 2020 a first position articulated relative to said litter to position said continuous track for engagement with stairs; and a second position, different than said first position, articulated relative to said litter to position said wheel for engagement with a floor surface. Walkinshaw teaches in said undocked mobility mode said track driving device is configured for use in: Application No. 16/019,99411Docket No.: 060252.00326 Reply to Office Action of August 18, 2020 a first position articulated relative to said litter to position said continuous track for engagement with stairs (Figure 5; the first position would be with the wheels 754 retracted for the stairs); and a second position, different than said first position, articulated relative to said litter to position said wheel for engagement with a floor surface (Figure 5; position as shown). It would have been obvious to modify the function of Eelman to be moving up and down stairs and modify the litter of Eelman to include a track for such functionality in order to allow the litter to transport over stairs when not loaded with the base.
Claim 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eelman (US Patent 5135350) in view of Valentino (US Patent Application Publication 20130168987) in view of Walkinshaw (US Patent Application Publication 20070182220) further in view of Van Ness (US Patent Application Publication 20120237326).
Regarding claim 21, Eelman teaches said base further comprises a base rail (Figure 2; 17) extending between a first end and a second end. Eelman does not teach said base further comprises a carrier coupled to said base rail and defining a slot, with said carrier configured to move along said base rail between said first and second ends; and wherein said litter comprises a pin arranged to be spaced from said carrier in said first state and to be releasably received in said slot of said carrier in said second state, with said litter configured to move with said carrier along at least a portion of said base rail between said first and second ends in said second state, and said carrier is configured to at least partially support said litter on said base above a floor surface when said litter is in said second state. Van Ness teaches said base further comprises a carrier (Figure 3c; 58) coupled to said base rail (Figure 3c, 15) and defining a slot (Figure 8; slot in 72), with said carrier configured to move along said base rail between said first and second ends (Figure 3a; versus Figure 3B); and wherein said litter comprises a pin arranged to be spaced from said carrier in said first state and to be releasably received in said slot of said carrier in said second state (Figure 8; engagement portion to 72 would include a pin to fit into the slot), with said litter configured to move with said carrier along at least a portion of said base rail between said first and second ends in said second state (Figure 7d and 7e), and said carrier is configured to at least partially support said litter on said base above a floor surface when said litter is in said second state. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base of Eelman to include a carrier as in Van Ness in order to allow for secured sliding along the base of the litter and prevent the litter from falling off the edges of the base or otherwise having difficulty in movement.
Regarding claim 22, Eelman teaches said litter comprises: a litter frame (Figure l; 33); a first support leg comprising a proximal end and a distal end, with said proximal end coupled to said litter frame; and a second support leg comprising a proximal end and a distal end (Figure 1; 
  Regarding claim 23, Eelman does not teach said first powered device comprises a first lift actuator coupled to said litter frame, said first support leg, and said controller to move said distal end of said first support leg relative to said litter frame for adjusting at least one of a height and a tilt of said litter frame relative to the floor surface when said litter is in said first state, and said second powered device comprises a second lift actuator coupled to said litter frame, said second support leg, and said controller to move said distal end of said second support leg relative to said litter frame for adjusting at least one of said height and said tilt of said litter frame relative to the floor surface. Valentino teaches said first powered device comprises a first lift actuator (Figure 1; 16) coupled to said litter frame, said first support leg, and said controller to move said distal end of said first support leg relative to said litter frame for adjusting at least one of a height and a tilt of said litter frame relative to the floor surface when said litter is in said first state, and said second powered device comprises a second lift actuator (Figure 1; 18) coupled to said litter frame, said second support leg, and said controller to move said distal end of said second support leg relative to said litter frame for adjusting at least one of said height and said tilt of said litter frame relative to the floor surface
  Regarding claim 24, Eelman does not teach said state detection device comprises a sensor coupled to one of said litter frame and said carrier to generate said state signal responsive to releasable coupling of said litter to said carrier; and wherein said controller operates both of said first and second lift actuators to move the respective distal ends of said first and second support legs relative to said litter frame in response to actuation of said user interface by the user when said litter is in said first state, and wherein said controller operates one of said first and second lift actuators to move the respective distal end of one of said first 
Regarding claim 25, Eelman does not teach a sensor coupled to said controller and one of said base and said litter to generate a carrier position signal, wherein said carrier is moveable to a first position along said base rail adjacent said first end of said base rail, and said carrier is moveable to a second position adjacent said second end of said base rail, and said sensor .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eelman (US Patent 5135350) in view of Valentino (US Patent Application Publication 20130168987) further in view of Walkinshaw (US Patent Application Publication 20070182220) further in view of Kume (US Patent Application Publication 20120153687).
Regarding claim 10, Eelman teaches the base (Figure 1; 1) configured to receive and support said litter in said first state and wherein said litter is separate from the base in said second state (Figure 3; Figure 4), a base lift device (Figure 4; 7) and said first functionality of said user interface comprises raising and lowering said litter when said litter is supported on said base in the first state (Column 4; lines 10-31). Eelman does not teach with said first powered device comprising a base lift device having a base lift actuator to raise and lower said litter relative to a floor surface and that the functionality of the base lift device is dependent on the sensed state (as required by claim 1). Kume teaches with said first powered device comprising a base lift device having a base lift actuator to raise and lower said litter relative to a floor surface and that the functionality of the base lift device is dependent on the sensed state (as required by claim 1) (Paragraph 118describes sensing a locked or unlocked condition and operating lifting actuators based on the state of the condition). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lifting portions of Eelman to be actuators and to depend on a sensed state as in Kume in order to ensure the patient was safely lifted during a time when the litter was stable.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eelman (US Patent 5135350) in view of Valentino (US Patent Application Publication 20130168987) further in view of .
Regarding claim 13, Eelman does not teach a sensor coupled to said user interface and said controller, with said sensor configured to generate a signal responsive to hand placement of the user adjacent said user interface, and said controller is configured to operate said track actuator of said track driving device responsive to said signal from said sensor to prevent movement of said continuous track such that said litter is prevented from ascending and descending stairs via said continuous track when the user's hand is not detected adjacent said user interface, and said controller is configured to operate said track actuator of said track driving device responsive to said signal from said sensor to permit movement of said continuous track such that said litter is permitted to ascend and descend stairs via said continuous track when the user's hand is detected adjacent said user interface. Walkinshaw teaches a continuous track actuator and driving device for ascending and descending stairs (Figure 4; 748)). It would have been obvious to modify the function of Eelman to be moving up and down stairs and modify the litter of Eelman to include a track for such functionality in order to allow the litter to transport over stairs when not loaded with the base. Roovers teaches sensor coupled to said user interface and said controller, with said sensor configured to generate a signal responsive to hand placement of the user adjacent said user interface, and said controller is configured to operate said actuator of said driving device responsive to said signal from said sensor to prevent movement of said driving device such that said litter is prevented from movement via the driving device when the user's hand is not detected adjacent said user interface, and said controller is configured to operate said actuator of said driving device responsive to said signal from said sensor to permit movement of said device such that said litter is permitted to move via said driving device when the user's hand is detected adjacent said user interface (Paragraph .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021